Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed 5 October 2022 have been fully considered, but are moot in view of a new rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the board” lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2021.0294553) in view of Alva (US 2019.0138054) in further view of Miyano (US 2013.0328819).
Regarding claim 1, Jackson disclose:
A support structure comprising: a base element; a first vertical element extending from a left edge of the base element, wherein the first vertical element comprising: a screen interface on a front facing side of the first vertical element (see Fig. 9; base element 2; vertical elements 20 on left and ridge edge of base elements 2; wheels 8 attached to bottom of base element 2; front facing screen 50). 
Jackson is not explicit as to, but Alva disclose:
a plurality of buttons allowing the user to shift a writing surface of the first vertical element upwards, downwards, or lock the writing surface's position in place, wherein the writing surface is any one of a whiteboard, a blackboard, or an electronic surface; a computer to accurately predict when to shift the board upwards and receive information from the plurality of buttons (see Fig. 7a; [0030, 0043, 0053-0054, 0066]; display/electronic surface 108; front facing; plurality of buttons 162 to allow surface to move up and down at user direction; computer (100) to accurately predicts when to shift ‘board’ 108 upwards to receive information from buttons 162)
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Alva to that of Jackson to predictably facilitate display adjustment ([0043]). 
Jackson and Alva are not explicit as to, but Miyano disclose:
a touchscreen and a computer to analyze and interpret data given by a pressure sensitive matrix beneath the writing surface and operate the touchscreen interface (see [0060, 0057, 0091]; cpu 110; touch screen to detect pressure; COU to determine contact position). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Miyano to that of Jackson and Alva, to predictably provide a reliable touch input display to effectuate input and operability as intended ([0060]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Jackson further disclose:	a lift system apparatus, wherein the lift system apparatus comprises: one or more linear actuators affixed on the base element of said support structure, adjacent to the first and the second vertical elements of said support structure; a rod end of the linear actuator(s) attaching to a horizontal support element in assistance to the writing surface; and the horizontal support element with a mounting bracket to be able to attach and detach the writing surface (see Fig. 9, 10; linear actuators 60 affixed to base 2, rode end 40 attached to horizontal support 30 in assistance to writing surface 50; mounting bracket 32 attached/detachable from surface via 30)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Jackson further discl9ose:
the base element further comprises: a power source housed inside or affixed to said base element; and a charging port connected to said power source (see Fig. 10; [0079]; power source 96/96’ attached to base 2; charging port 94/93). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621